NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



JASON M. RIVERA,                 )
                                 )
           Appellant,            )
                                 )
v.                               )                     Case No. 2D15-39
                                 )
UNIVERSITY OF SOUTH FLORIDA      )
ST. PETERSBURG,                  )
                                 )
           Appellee.             )
                                 )
________________________________ )

Opinion filed September 30, 2015.

Appeal from the University of South
Florida St. Petersburg, Enrollment and
Marketing Services.

Jason M. Rivera, pro se.

Thomas M. Gonzalez of Thompson,
Sizemore, Gonzalez & Hearing, P.A.,
Tampa, for Appellee.

PER CURIAM.

             Jason M. Rivera challenges the final determination by the University of

South Florida St. Petersburg (USF) revoking its earlier offer of readmission as a

student. In response to this court's order on a procedural matter, USF raised the issue

of our jurisdiction. We directed a response from Rivera but have not received one on
point. We conclude that a determination as to the admission of a student made by a

constituent university of the state university system is reviewable by certiorari in the

appropriate circuit court because the university is acting pursuant to its authority under

article IX, section 7(d), of the Florida Constitution and not as an agency under the

Administrative Procedure Act (APA), chapter 120, Florida Statutes.

              A state university is an "educational unit" and thus an "agency" under the

APA when it "is acting pursuant to statutory authority derived from the [l]egislature." §

120.52(1)(a), (6), Fla. Stat. (2014). However, to the extent that a governmental entity

otherwise defined as an APA agency is acting pursuant to its powers derived from the

state constitution, the entity is not an "agency" for purposes of the APA. Cf.

§ 120.52(1). The university system's board of governors, charged with the

"management of the whole university system" under article IX, section 7(d) has as one

of its constitutional responsibilities the regulation of "admissions to the state

universities." See § 1001.705(2)(i), Fla. Stat. (2014). As such, the appellate

procedures described in section 120.68 of the APA do not apply. Instead, USF's

determination regarding Rivera's admission is reviewable by certiorari. See Fla. R. App.

P. 9.190(b)(3). Furthermore, such review, available as a matter of right, is to be

undertaken by the circuit court, not the district court of appeal. See Decker v. Univ. of

W. Fla., 85 So. 3d 571, 574 (Fla. 1st DCA 2012) (concluding that review of a disciplinary

determination made by a state university is properly sought by certiorari petition in the

circuit court); Couchman v. Univ. of Cent. Fla., 84 So. 3d 445, 449-50 (Fla. 5th DCA

2012) (same).




                                             -2-
               We therefore transfer this case to the Sixth Judicial Circuit in and for

Pinellas County, Florida, for treatment as a petition for writ of certiorari. See Fla. R.

App. P. 9.040(b)(1). The circuit court may accept Rivera's initial brief as his petition for

writ of certiorari or strike it with directions to file a petition as the court deems

appropriate.



MORRIS, SLEET, and SALARIO, JJ., Concur.




                                              -3-